DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Independent claim 1 is amended. Claim 8 is newly added. Claims 1-8 are currently examined on the merits.
Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because they were not provided abstract in English.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites the limitation "the concentration".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the concentration".  There is insufficient antecedent basis for this limitation in the claim.
The recited in claim 6 “…the ingot has a prime portion…” constitutes an indefinite subject matter. Parent claim 1 recites “a single crystal silicon product ingot” and “a sample ingot”. It is not clear which ingot is referred. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 105887194 A, machine translation, “Zhang”) in view of Li et al (CN 102181919 A, machine translation, “Li”).
Regarding claim 1, Zhang (entire document) teaches a method for producing a single crystal silicon ingot from a silicon melt held within a crucible, the method comprising adding raw material comprising polycrystalline silicon to the crucible (pages 2, 4, 5, 9 and 10); heating the raw material to cause a silicon melt to form in the crucible (pages 2, 9 and 10); adding an alloy comprising Si-Ga alloy (first dopant) to the crucible (pages 5, 9 and 10); and growing (by pulling) the single crystal silicon product ingot from the melt (pages 1-5).
Zhang teaches the first dopant Ga (in form of Si-Ga) as addressed above, and further teaches a second dopant (phosphorus) (page 3), but does not explicitly teach pulling a sample ingot from the melt after adding the alloy and adding a second dopant to the melt after pulling the sample ingot. However it is a known practice that a test silicon mono-crystal is grown for testing the resistivity of the test sample; if the resistivity of the test sample does not meet the requirement, a secondary doping process is performed as taught by Li (abstract, 0009 and 0010). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Zhang per teachings of Li in order to accurately control the resistivity of the finished product of the mono-crystal (Li abstract).
Regarding claim 2, Zhang/Li teaches that the alloy is silicon-gallium and comprises 0.1% of Ga by weight (Zhang pages 5 and 9-11), within the instantly claimed less than 5 wt% gallium. A specific example in the prior art which is within a claimed range In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962; also see MPEP 2131.03 I. 
Regarding claim 8, Zhang/Li teaches that the second dopant can be phosphorus (Zhang page 3; Li 0023).
Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al (US 20120056135 A1, “DeLuca”) in view of Zhang et al (CN 105887194 A, machine translation, “Zhang”) and Li et al (CN 102181919 A, machine translation, “Li”).
Regarding claim 1, Deluca (entire document) teaches a  method for producing a single crystal silicon ingot from a silicon melt held within a crucible 15 (fig 1, 0042), adding charge material 22 (comprising silicon) to the crucible 15 (0042-0043), heating (by a heaters 18/19) the charge material to cause a silicon melt to form in the crucible (0044); adding silicon/dopant alloy into the crucible (0014-0015, 0044-0045 and 0056-0060), the silicon/dopant alloy including gallium/silicon alloy or indium/silicon (0014-0015 and 0056-0060), and pulling an ingot 52 from the melt (0045).
DeLuca teaches adding the charge material comprising silicon as addressed above, but does not explicitly teach that the charge material is polycrystalline silicon. However Zhang teaches a method of growing silicon crystal, wherein a source material added to a crucible comprises a polycrystalline silicon material (pages 4-5). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca as suggested by Zhang in order to provide suitable raw material for growing the silicon single crystal (Zhang pages 4-6, 9 and 10). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
DeLuca/Zhang teaches the first dopant as addressed above, and further teaches a second dopant (phosphorus) (DeLuca 0014-0015, 0044-0045 and 0056-0060), but does not explicitly teach pulling a sample ingot from the melt after adding the alloy and adding a second dopant to the melt after pulling the sample ingot. However it is a known practice that a test silicon mono-crystal is grown for testing the resistivity of the test sample, if the resistivity of the test sample does not meet the requirement performing a secondary doping process as taught by Li (abstract, 0009 and 0010). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/ Zhang per teachings of Li in order to accurately control the resistivity of the finished product of the mono-crystal (Li abstract).
Regarding claim 2, DeLuca/Zhang/Li teaches that the alloy is silicon-gallium (DeLuca 0056; Zhang pages 5 and 9-11) and comprises 0.1% of Ga by weight (Zhang, pages 5 and 9-11), within the instantly claimed less than 5 wt% gallium. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); also see MPEP 2144.05 I. Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, DeLuca/Zhang/Li teaches that the alloy is silicon-indium or silicon-gallium (DeLuca 0056), e.g., indium and gallium are functional equivalents when being used as dopant when producing the ingot; Zhang teaches the dopant alloy 
Regarding claim 8, DeLuca/Zhang/Li teaches that the second dopant can be phosphorus (DeLuca 0055 and 0059; Zhang page 3; Li 0023).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca/Zhang/Li as applied to claim 1 above, and further in view of Taft et al (US 2847544 A, “Taft”).
Regarding claim 3, DeLuca/Zhang/Li teaches that the alloy is silicon-gallium (DeLuca 0056; Zhang pages 5 and 9-11), but does not explicitly teach that the concentration of gallium in the melt after gallium is added to the crucible is less than 0.1 ppma. However Taft teaches a method of growing a silicon ingot by CZ method, wherein the gallium in the melt is less than 10 parts per million (ppm) (col 4 lines 37-42), overlapping the instantly claimed range. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang/Li per teachings of Taft in order to provide suitable conditions for producing the ingot having certain desired properties for example thermosensitive properties (Taft col 4 lines 37-48). Further it is well-established that “[W]here the general 
Regarding claim 5, DeLuca/Zhang/Li teaches that the alloy is silicon-indium (DeLuca 0056), but does not explicitly teach that the concentration of indium in the melt after indium is added to the crucible is less than 0.1 ppma. However Taft teaches a method of growing a silicon ingot by CZ method, wherein the indium in the melt is less than 10 parts per million (ppm) (col 4 lines 37-42), overlapping the instantly claimed range. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang per teachings of Taft in order to provide suitable conditions for producing the ingot having certain desired properties for example thermosensitive properties (Taft col 4 lines 37-48). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca/Zhang/Li as applied to claim 1 above, and further in view of Nakai (US 20130093058 A1, "Nakai”).
Regarding claim 6, DeLuca/Zhang/Li teaches the ingot as addressed above, but does not explicitly teach that the ingot has a prime portion with a resistivity of at least about 1,500 Ω-cm. However Nakai teaches a method for producing a single crystal ingot, wherein the resistivity of the ingot (having a straight part/prime portion) is not less than 6 Ω-cm by adjusting the dopants (Nakai 0009 and 0048), overlapping the instantly claimed resistivity. Therefore it would have been obvious that one of ordinary skill in the art before 
Regarding claim 7, DeLuca/Zhang/Li teaches the raw material comprising polycrystalline silicon as addressed above, but does not explicitly teach a semiconductor grade silicon. However Nakai teaches a method for producing a single crystal ingot, wherein the raw material is semiconductor-grade silicon (0038). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang/Li per teachings of Nakai in order to provide high purity raw material as silicon source material and produce  a crystal high in resistivity and less in variation in resistivity (Nakai 0009 and 0038).
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714